Per Curiam.
Action for breach of an implied contract to compensate plaintiff for the disclosure to defendants of an alleged novel idea for the production and staging of a miniature railroad at the New York World’s Fair.
The letters between the parties upon which the plaintiff’s claim is predicated do not constitute an express contract to compensate the plaintiff. An implied contract to do so does not arise therefrom, because they merely contain an abstract idea which may not be made the subject of property right in the absence of protection thereof by an express contract prior to disclosure. (Bristol v. E. L. A. Society, 132 N. Y. 264.) Plaintiff’s idea never took on concrete form at the time of disclosure so as to give rise to a property right such as occurs where a literary or artistic creation available for advertising use or otherwise is involved, This view makes *227unnecessary passing on whether or not the plaintiff’s idea was novel or commonplace.
The order denying appellants’ motion to dismiss the complaint and for summary judgment under rule 113 of the Rules of Civil Practice should be reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Lazansky, P. J., Hagarty, Carswell and Taylor, JJ., concur; Close, J., not voting.
Order reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.